PROFESSIONALLY MANAGED PORTFOLIOS INVESTMENT ADVISORY AGREEMENT THIS INVESTMENT ADVISORY AGREEMENT is made as of the day of , 2009, by and between Professionally Managed Portfolios, a Massachusetts business trust (hereinafter called the “Trust”), on behalf of the series of the Trust indicated on Schedule A, which may be amended from time to time, (each a “Fund”, and together the “Funds”) and Windowpane Advisors, LLC, a California corporation (hereinafter called the “Adviser”). WITNESSETH: WHEREAS, the Trust is an open-end management investment company, registered as such under the Investment Company Act of 1940 (the “Investment Company Act”); and WHEREAS, each Fund is a series of the Trust having separate assets and liabilities; and WHEREAS, the Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the “Advisers Act”) and is engaged in the business of supplying investment advice as an independent contractor; and WHEREAS, the Trust desires to retain the Adviser to render certain investment management and services to the Funds pursuant to the terms and provisions of this Agreement, and the Adviser desires to furnish said advice and services; and WHEREAS, the Adviser has retained certain sub-advisors (the “Sub-Advisers”) to render portfolio management services to the Funds pursuant to Investment Sub-Advisory Agreements between the Adviser and each Sub-Adviser. NOW, THEREFORE, in consideration of the covenants and the mutual promises hereinafter set forth, the parties to this Agreement, intending to be legally bound hereby, mutually agree as follows: 1.
